                          United States District Court
                                    for the
                          Southern District of Florida

Nasim Hara, and others, Plaintiffs,    )
                                       )
v.                                     )
                                       ) Civil Action No. 18-25389-Civ-Scola
Royal Caribbean Cruises LTD.,          )
Defendant.                             )

                       Opinion Order Striking Complaint

       This matter is before the Court on an independent review of the record.
This maritime tort action arises from injuries allegedly sustained by Plaintiff
(“Hara”) when a ceiling panel fell on him while “dancing and mingling” at a
“Fuel Teen Disco” on the Defendant’s ship. (ECF No. 1 at ¶ 11.) Hara filed this
complaint on December 21, 2018, under 28 U.S.C. §§ 1332, 1333. In the
Complaint, Hara asserts one count for “negligence” under the following theories
of liability:
      The Defendant breached those duties and was negligent by: failing
      to inspect and to inspect on a regular basis the ceiling tiles on the
      subject vessel, including the subject ceiling tile on the subject
      cruise ship; failing to repair and maintain the ceiling tiles including
      the subject ceiling tile on the subject cruise ship; failing to have in
      place a regular maintenance program for the ceiling tiles on the
      subject cruise ship; failing to generate and require reasonable and
      adequate records of inspection and maintenance of the ceiling tiles
      including the subject ceiling tile on the subject cruise ship; failing
      to replace ceiling tiles including the subject ceiling tile on the
      subject cruise ship on a regular, timed basis or on an as-needed
      basis after regular inspection; failing to provide safe ceiling tiles
      inside the Fuel Teen Disco; failing to provide a program or method
      of operation where the ceiling tiles onboard the subject ship are
      routinely inspected, repaired, maintained, and/or replaced; failing
      to properly and reasonably train its employees in the proper
      method of inspecting ceiling tiles and ensuring ceiling tiles are in a
      safe condition; failing to remove ceiling tiles on the subject ship
      which are not regularly inspected or are in disrepair; failing to
      warn passengers that the ceiling tiles on the subject ship are in
      disrepair and are not inspected and are unsafe; and failing to
      otherwise provide a safe way for passengers to use all areas of the
      Fuel Teen Disco onboard the subject ship.
(ECF No. 1 at ¶ 16.)
        “Courts in the Eleventh Circuit have little tolerance for shotgun
pleadings.” Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1294-95 (11th Cir.
2018). They violate Federal Rules of Civil Procedure 8(a)(2) and 10(b), “waste
scarce judicial resources, inexorably broaden the scope of discovery, wreak
havoc on appellate court dockets, and undermine the public’s respect for the
courts.” Id. (quotations and alterations omitted). One type of shotgun pleading
is where a complaint fails to “separate[] into a different count each cause of
action or claim for relief.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d
1313, 1322-23, n.13 (11th Cir. 2015). When presented with a shotgun
pleading, a district court “should strike the pleading and instruct counsel to
replead the case—if counsel could in good faith make the representations
required by Fed. R. Civ. P. 11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348,
1357-58 (11th Cir. 2018) (“This is so even when the other party does not move
to strike the pleading”).
       The Complaint is a shotgun pleading and is stricken accordingly.
Through a single “negligence” count, Hara asserts, without limitation, theories
of liability for failure to train, failure to maintain, failure to warn, and negligent
design. (ECF No. 1 at ¶ 16.) These are separate causes of action that must be
asserted independently and with supporting factual allegations. See Garcia v.
Carnival Corp., 838 F. Supp. 2d 1334, 1337, n.2 (S.D. Fla. 2012) (Moore, J.)
(dismissing maritime negligence claim that “epitomizes a form of ‘shotgun’
pleading,’” where the plaintiff alleged that Defendant owed a duty of
“reasonable care under the circumstances,” and then “proceed[ed] to allege at
least twenty-one ways in which Defendant breached this duty”); Brown v.
Carnival Corp., 202 F. Supp. 3d 1332, 1338 (S.D. Fla. 2016) (Ungaro, J.)
(“Simply alleging that Carnival owed Plaintiff a duty of ‘reasonable care’ in a
conclusory fashion, while also pleading [“forty-one”] alleged breaches that
purport to impose a heightened duty upon Carnival, is not sufficient to state a
valid negligence claim under maritime law,” and holding that “the burden will
remain on Plaintiff to review her Complaint and ensure that each factual
allegation is supported by law and plausible facts, and is alleged in good
faith.”); Gayou v. Celebrity Cruises, Inc., No. 11-23359-Civ, 2012 WL 2049431,
at *5-*6, n.2 (S.D. Fla. June 5, 2012) (Scola, J.) (under similar facts, ordering
plaintiff to amend complaint to “separately allege an independent count” for
various theories of liability that were lumped into a single maritime negligence
claim); Flaherty v. Royal Caribbean Cruises, Ltd., No. 15-22295, 2015 WL
8227674, *3 n.3 (S.D. Fla. Dec. 7, 2015) (Lenard, J.) (same).
       This is not news to counsel. See, e.g., Doe v. NCL (Bahamas) Ltd., 2016
WL 6330587, at *3 (S.D. Fla. Oct. 27, 2016) (Ungaro, J.) (holding that Plaintiff’s
“boilerplate allegations” of breach of duty failed to state a claim for negligent
hiring and retention, training and supervision under maritime law, and
ordering Plaintiff to “allege each of these three claims in separate Counts” in
an amended complaint (emphasis in original)); Ciethami v. Celebrity Cruises,
Inc., 207 F. Supp. 3d 1345, 1349-50 (S.D. Fla. 2016) (Williams, J.) (holding
that maritime negligence claim failed Rule 8(a), where the Plaintiff’s “shotgun-
style recitation[]” of “34 breaches of duty,” “without any factual context,” makes
“any meaningful assessment of her claims difficult”); Gharfeh v. Carnival Corp.,
No. 17-20499, 2018 WL 501270, at *3, *6-*7 (S.D. Fla. Jan. 22, 2018)
(Goodman, Mag. J.) (dismissing maritime negligence count that “improperly
commingles claims” as an “impermissible shotgun pleading”); Gharfeh v.
Carnival Corp., 309 F. Supp. 3d 1317, 1333, n.7 (S.D. Fla. 2018) (Goodman,
Mag. J.) (dismissing negligence claim where Plaintiff “has done little more than
assert fact-free, wholly conclusory, boilerplate allegations”; requiring in any
amended pleading that the plaintiff “allege facts, not merely labels and
boilerplate conclusions”; and acknowledging counsel’s documented history of
filing shotgun pleadings); see also Ward v. Carnival Cruises, No. 17-cv-24629-
RNS, DE 1 at ¶ 20 (S.D. Fla. Dec. 20, 2017).
        Accordingly, the Court strikes the Complaint, (ECF No. 1), as a shotgun
pleading. Hara may file an amended complaint by January 29, 2019, provided
it complies with this order, Federal Rules of Civil Procedure 8(a) and 10(b), and
the Iqbal/Twombly standard. Specifically, Hara shall assert each theory of
liability as a separate cause of action. And any legal conclusions that form the
basis for those claims must be supported by good faith factual allegations. See
Fed. R. Civ. P. 11(b); Gayou, 2012 WL 2049431 at *6 (“Upon re-pleading,
however, [plaintiff] is reminded that any alleged breaches, and the duties
associated therewith, must be consistent with federal maritime law and must
be supported by underlying factual allegations.”). Hara is forewarned that
failure to comply with this order may result in the dismissal of this case with
prejudice or other appropriate sanctions. See Jackson, 898 F.3d at 1358-59
(instructing that “if the plaintiff fails to comply with the court’s order—by filing
a repleader with the same deficiency—the court should strike his pleading or,
depending on the circumstances, dismiss his case and consider the imposition
of monetary sanctions.” (quotations omitted)).
        Lastly, in any amended pleading Hara shall also allege the Defendant’s
principal place of business, as it must to invoke the Court’s diversity
jurisdiction.
        Done and ordered, in Chambers, in Miami, Florida on January 22,
2019.



                                       Robert N. Scola, Jr.
                                       United States District Judge
